The application for a rehearing is denied.
[3] While the facts in relation to the forfeiture of the corporate charter were actually unknown to all the parties concerned, the means of knowledge thereof were equally available to all. It further appears that the plaintiff did not expend any money or services or change his situation in any respect in reliance upon the contract, and that the defendant has not received and retained any benefit accruing therefrom. There is, therefore, no basis here for the application of the equitable doctrine of estoppel.
Myers, J., pro tem., Waste, J., Richards, J., pro tem., and Lennon, J., concurred.